Name: 2006/24/EC: Commission Decision of 20 January 2006 amending for the second time Decision 2005/710/EC concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Romania (notified under document number C(2006) 62) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  international trade;  animal product;  agricultural policy
 Date Published: 2006-01-21; 2007-05-08

 21.1.2006 EN Official Journal of the European Union L 17/30 COMMISSION DECISION of 20 January 2006 amending for the second time Decision 2005/710/EC concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Romania (notified under document number C(2006) 62) (Text with EEA relevance) (2006/24/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and other birds, causing mortality and disturbance which can quickly take on epizootic proportions liable to present a serious threat to animal and public health and to reduce the profitability of poultry farming sharply. There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (2) On 12 October 2005 Romania notified the Commission of the isolation of the Asian strain of the avian influenza virus collected from a clinical case in poultry. Commission Decision 2005/710/EC of 13 October 2005 concerning certain protection measures in relation to a suspicion of highly pathogenic avian influenza in Romania (3) was therefore adopted. (3) That Decision was amended to regionalise Romania for imports into the Community of poultry meat and poultry meat products in view of the fact that the outbreaks of the Asian strain of the avian influenza virus in Romania were confined to the Danube delta. (4) New outbreaks of the disease have occurred in that part of Romania considered free of infection. The area of Romania from which imports into the Community of poultry meat and poultry meat products should still be prohibited therefore needs to be extended to cover that part of the country east and south of the Carpathian Mountains. (5) As Romania has now confirmed the presence of the disease on its territory, the title of Decision 2005/710/EC should be amended to take this into account. (6) Decision 2005/710/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/710/EC is amended as follows: 1. the title is replaced by the following: 2. the Annex is replaced by the Annex to this Decision. Article 2 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1). (3) OJ L 269, 14.10.2005, p. 42. Decision as last amended by Decision 2006/23/EC (see page 27 of this Official Journal). ANNEX ANNEX Parts of territory of Romania referred to in Article 1(a) and (b) PART A ISO country code Name of country Description of part of territory RO Romania  Whole of the territory of Romania PART B ISO country code Name of country Description of part of territory RO Romania In Romania, the counties of:  Arges  Bacau  Botosani  Braila  Bucuresti  Buzau  Calarasi  Constanta  Dimbovita  Dolj  Galati  Giurgiu  Gorj  Ialomita  Iasi  Ilfov  Mehedinti  Neamt  Olt  Prahova  Suceava  Teleorman  Tulcea  Vaslui  Vilcea  Vrancea